             Case 2:18-cr-00049-cr Document 82 Filed 12/19/18 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF VERMONT

UNITED STATES OF AMERICA,                                    )
                                                             )
                                   Plaintiff,                )
                                                             )
                 v.                                          )        Docket No. 2:18-cr-49
                                                             )
ANGELO PETER EFTHIMIATOS,                                    )
                                                             )
                                   Defendant.                )

    CONDITIONALLY UNOPPOSED MOTION TO RECONSIDER DETENTION ORDER

        Angelo Peter Efthimiatos, through his attorney, Craig S. Nolan, Esq., respectfully

requests that this Court vacate the detention order and release him on reasonable conditions so

that he may appear in the Southern District of Iowa for a final hearing on a petition alleging

violations of supervised release arising out of the same conduct that formed the basis for the

charge tried in this matter on December 5-6, 2018. An initial appearance on that petition is

scheduled for 11:00 am, December 20, 2018, before United States Magistrate Judge John M.

Conroy in docket no. 2:18-cr-136-1. Earlier today Mr. Efthimiatos moved to continue the

sentencing in the instant prosecution to on or about February 12, 2019, and that Motion has been

granted.1

        After the return of a guilty verdict on December 6, 2018, the Court scheduled an

expedited sentencing hearing for December 20, 2018. At least in part the expedited scheduling

was ordered based on the parties’ original estimates of a Sentencing Guidelines range of 2-8

months and the fact that Mr. Efthimiatos has been detained since April 10, 2018—a period of

more than 8 months at this point. Last week, the United States Probation Office provided the


1
  Mr. Efthimiatos appreciates the Court’s willingness to sentence him on an expedited basis. Unfortunately,
pronouncing sentence prior to resolution of post-trial motions could potentially be construed as a waiver of some
grounds for appeal. Post-trial motions are due by January 7, 2019. Mr. Efthimiatos desires to preserve all grounds
for appeal.
            Case 2:18-cr-00049-cr Document 82 Filed 12/19/18 Page 2 of 5



parties with a guidelines analysis that produced a range of 10-16 months. Discussion of the

USPO analysis between the government and the defense reveals that the government agrees with

the analysis while the defense believes the original estimate of 2-8 months is correct.

       As a result of the guidelines dispute, Mr. Efthimiatos seeks to immediately resolve the

alleged violations of supervised release filed in the Southern District of Iowa while post-trial

motions are resolved and sentencing memoranda are filed in this District. The goal is to avoid

inadvertently causing a longer period of incarceration that would otherwise occur if he were

released on conditions in the instant matter. The interplay of the dueling guidelines estimates

and the eventual analysis by the Bureau of Prisons regarding the award and allocation of credit

for time detained makes release in this matter the only option for avoiding prejudice.

       At the December 20, 2018 initial appearance on supervised release violation petition, Mr.

Efthimiatos will request release and a report date in early to mid-January 2019 for a final hearing

in the Southern District of Iowa. Despite the issuance of a new arrest warrant on November 28,

2018 in the violation matter accompanied by a text order by United States District Judge

Stephanie M. Rose of the Southern District of Iowa purporting to direct that “[n]o bond shall

issue on new arrest,” United States v. Efthimiatos, 3:13-cr-15, Doc. 306 (S.D. Iowa Nov. 11,

2018), the authority to detain or release on conditions rests with this Court at the initial

appearance, see Fed. R. Crim. P. 32.1(a)(6) (“The magistrate judge may release or detain the

person under 18 U.S.C. §3143(a)(1) pending further proceedings. The burden of establishing by




                                                  2
              Case 2:18-cr-00049-cr Document 82 Filed 12/19/18 Page 3 of 5



clear and convincing evidence that the person will not flee or pose a danger to any other person

or to the community rests with the person.”).2

         Release in both the instant case and the Southern District of Iowa matter is appropriate.

Mr. Efthimiatos is neither a risk of flight nor a danger to any other person or the community.

Motions for review of detention filed in July and November 2018 articulate numerous reasons

why release on conditions is appropriate. Among the reasons currently applicable are that Mr.

Efthimiatos reported as directed for a supervised release violation hearing in the Southern

District of Iowa in January 2018; the health and financial circumstances of Mr. Efthimiatos’ wife

have not improved; Mr. Efthimiatos’ house remains in an unrepaired condition that is expected

to imminently trigger a cancelation of homeowner’s insurance and as a result default on the

mortgage; Mr. Efthimiatos’ eight-year-old daughter just broke her leg; Mr. Efthimiatos has many

thousands of dollars worth of tools and equipment in a hangar at the Rutland airport that must be

removed, and his family does not have the means to pay someone else to move the items; and


2
  The structure of Rule 32.1 makes clear that subsection (a)(6) pertaining to release or detention applies with equal
force to subsection (a)(4) governing initial appearance in a district with jurisdiction over the violation and subsection
(a)(5) governing appearance in a district lacking jurisdiction over the violation. Furthermore, the history of
subsection (a)(6) as described in the Advisory Committee Notes to Rules 32.1, 40 and 46 confirm the authority of
this Court to release on conditions a supervisory releasee from another district. See Rule 32.1, 2002 Advisory
Committee Notes (subsection (a)(6) “is derived from [then-]current Rule 46(c)); Fed. R. Crim. P. 40, 1994 Advisory
Committee Notes (“The amendment to subdivision (d) is intended to clarify the authority of a magistrate judge to set
conditions of release in those cases where a probationer or supervised releasee is arrested in a district other than the
district having jurisdiction. As written, there appeared to be a gap in Rule 40, especially under (d)(1) where the
alleged violation occurs in a jurisdiction other than the district having jurisdiction. . . Rule 32.1 provides guidance
on proceedings involving revocation of probation or supervised release. In particular, Rule 32.1(a)(1) recognizes that
when a person is held in custody on the ground that the person violated a condition of probation or supervised
release, the judge or United States magistrate judge may release the person under Rule 46(c), pending the revocation
proceeding. But no other explicit reference is made in Rule 32.1 to the authority of a judge or magistrate judge to
determine conditions of release for a probationer or supervised releasee who is arrested in a district other than the
district having jurisdiction. . . The amendment recognizes that a judge or magistrate judge considering the case of a
probationer or supervised releasee under Rule 40(d) has the same authority vis a vis decisions regarding custody as a
judge or magistrate judge proceeding under Rule 32.1(a)(1). Thus, regardless of the ultimate disposition of an
arrested probationer or supervised releasee under Rule 40(d), a judge or magistrate judge acting under that rule may
rely upon Rule 46(c) in determining whether custody should be continued and if not, what conditions, if any, should
be placed upon the person.”); see also Benchbook for U.S. District Court Judges at 20, § 1.05(B) (“Arrest of a
probationer or a supervised releasee in a district other than the district of supervision (Fed. R. Crim. P. 32.1(a)(5)”),
Note (6th ed., Mar. 2013) (“An amendment to Fed. R. Crim. P. 40(a), effective December 1, 2006, specifically
authorizes magistrate judges to set release conditions for persons arrested under a warrant issued in another district
for violating conditions of release set in that district.”).

                                                           3
           Case 2:18-cr-00049-cr Document 82 Filed 12/19/18 Page 4 of 5



Mr. Efthimiatos needs to collect electronic evidence at his home for his defense in the supervised

release violation matter.

       Undersigned counsel has conferred with Assistant United States Attorney Eugenia

Cowles, who indicated that the government does not oppose release in the instant action or

transfer to the Southern District of Iowa as long as Mr. Efthimiatos is detained and removed in

the Southern District of Iowa matter. Therefore, the government’s non-opposition is conditional.

As noted above, Mr. Efthimiatos seeks release in both matters.

       For the foregoing reasons, Mr. Efthimiatos respectfully asks that this Court vacate its

detention order and instead impose conditions of release that would reasonably assure his

appearance at sentencing and at a final hearing on the alleged violation of supervised release in

the Southern District of Iowa.

       Dated at Burlington, Vermont, this 19th day of December, 2018.

                                             ANGELO PETER EFTHIMIATOS


                                      By:    /s/ Craig S. Nolan
                                             Craig S. Nolan, Esq.
                                             SHEEHEY FURLONG & BEHM P.C.
                                             30 Main Street, 6th Floor
                                             P.O. Box 66
                                             Burlington, VT 05402-0066
                                             (802) 864-9891
                                             cnolan@sheeheyvt.com




                                                 4
           Case 2:18-cr-00049-cr Document 82 Filed 12/19/18 Page 5 of 5



                               CERTIFICATE OF SERVICE

       I, Craig S. Nolan, counsel for Angelo Peter Efthimiatos, do hereby certify that on

December 19, 2018, I electronically filed with the Clerk of Court the following document:

CONDITIONALLY UNOPPOSED MOTION TO RECONSIDER DETENTION ORDER

using the CM/ECF system. The CM/ECF system will provide service of such filing via Notice

of Electronic Filing (NEF) to the following NEF parties:

       AUSA Eugenia A. Cowles, Esq.
       AUSA Nicole Cate, Esq.
       U.S. Attorney’s Office
       11 Elmwood Avenue
       P.O. Box 570
       Burlington, VT 05403
       eugenia.cowles@usdoj.gov
       nicole.cate@usdoj.gov

       Dated at Burlington, Vermont this 19th day of December, 2018.

                                            ANGELO PETER EFTHIMIATOS


                                     By:    /s/ Craig S. Nolan
                                            Craig S. Nolan, Esq.
                                            SHEEHEY FURLONG & BEHM P.C.
                                            30 Main Street, 6th Floor
                                            P.O. Box 66
                                            Burlington, VT 05402-0066
                                            (802) 864-9891
                                            cnolan@sheeheyvt.com




                                               5
